944 So.2d 1274 (2006)
GEORGIA GULF CORPORATION
v.
Ralph SLAUGHTER, Secretary, Department of Revenue and Taxation
Brett Crawford and the State of Louisiana, Department of Revenue and Taxation
v.
Georgia Gulf Corporation.
No. 2006-C-2547.
Supreme Court of Louisiana.
December 15, 2006.
In re Georgia Gulf Corporation;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, Nos. 399,376, 467,931; to the Court of Appeal, First Circuit, No(s). 2005 CA 1917, 2005 CA 1918.
Denied.